Citation Nr: 0330404	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1969 
to May 1971 and from November 1990 to April 1991.  The 
veteran also had additional service with the Puerto Rico Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1996 
and November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

REMAND

The veteran claims that he injured his back and left knee 
during physical training exercises while on active duty in 
Puerto Rico just before leaving for Saudi Arabia.  He also 
claims that he incurred a skin condition on his neck while 
stationed in Saudi Arabia during the Persian Gulf War.  
Unfortunately, additional action is necessary before the 
Board can adjudicate these claims.    

The veteran served on active duty with the Puerto Rico Army 
National Guard from November 1990 to April 1991, during which 
time he served in the Southwest Asia theater of operations 
during the Persian Gulf War.  However, the veteran's service 
medical records for that period are not contained in the 
claims file.  Although the veteran asserts that actual 
service medical records documenting treatment of the 
disabilities at issue probably do not exist, the Board 
observes that some records from this period should be 
available including the veteran's entrance and discharge 
examinations.  The Board notes that the RO attempted to 
obtain records from that period of active duty.  In January 
2001, the RO contacted the veteran's Puerto Rico National 
Guard Unit and requested the veteran's service medical 
records to include EOD and RAD examinations for the period 
from January 1990 to December 1992.  Telephone contact was 
also initiated by the RO with the National Guard unit and the 
RO was apparently informed that the veteran's service medical 
records from that period were sent to St. Louis.  However, it 
does not appear that another request for such records was 
made to the National Personnel Records Center (NPRC) in St. 
Louis.  Accordingly, this should be accomplished on remand.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).   

In an April 1995 letter, Major A. C. stated that he examined 
the veteran in November 1990, shortly after he was placed on 
active duty status, for complaints of pain in his left knee 
and low back area.  Mr. C. stated that he examined the 
veteran again "[a]fter being at Saudi Arabia" for 
complaints of pain in his left knee and low back.  Mr. C. 
also stated that he treated the veteran at that time for 
pruritis on the neck area.  Unfortunately, the nature of Mr. 
C.'s relationship to the veteran during and after the 
veteran's service is unclear.  For example, it is unclear 
whether Mr. C. served in the same unit as the veteran and 
whether they both served together in Saudi Arabia although 
statements of the veteran appear to indicate such.  It is 
also unclear as to the medical background of Mr. C. as he 
appears to indicate in his letter that he continued to treat 
the veteran after his return from Saudi Arabia.  The Board 
also notes that the complete treatment records of the veteran 
generated by Mr. C. are also not of record and the Board 
observes that the submitted letter is on the letterhead of a 
Dr. Catano.  The Board notes that the veteran did submit a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) 
authorizing the release of Mr. C.'s records from dates of 
treatment from November 1990 to February 1991, which would 
appear to indicate that his treatment of the veteran was in 
service.  Again, however, that is not entirely clear from the 
record.   Thus, to the extent that there may be medical 
records relating to treatment of the veteran for the 
disabilities at issue that would not be associated with the 
veteran's service medical records, such records should be 
obtained and associated with the record on appeal.  Further 
development of the record to address these matter is 
necessary in this case.  

In addition to Mr. C.'s letter, the veteran also submitted a 
March 1995 letter from Cesar H. Proairo, M.D.; a September 
1996 letter from Efrain Palmer, D.C.; and a May 2000 letter 
from Waldemar Lugo Alvarez, M.D.  While a few treatment 
records have been associated with the claims file, it appears 
that the complete records of these individuals have not been 
obtained.  This is particularly important as both the veteran 
and Dr. Lugo appear to indicate that Dr. Lugo treated the 
veteran prior to his active duty service in 1990.  The Board 
thus finds that the RO should attempt to obtain these 
records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the duty to assist includes securing private and VA medical 
records to which a reference has been made.)

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate entity, and request the 
veteran's service medical records for the 
period from November 1990 to April 1991 
during his service with the Puerto Rico 
Army National Guard.  If the service 
medical records cannot be found, or if 
they have been destroyed, that fact 
should clearly be documented in the 
claims file.

2.  The RO should contact the veteran and 
ask him to provide information concerning 
the nature of his relationship with Major 
A. C. during his period of service from 
November 1990 to April 1991 and 
subsequent to that time, i.e., doctor-
patient, etc..  The veteran should 
indicate whether he served with this 
individual, and if so, the dates and 
locations they served together.  It 
should also be determined if he continued 
to treat the veteran after service.  The 
RO should also attempt to obtain evidence 
regarding the medical professional 
credentials of this individual. 

3.  The RO should request that the 
veteran provide the appropriate signed 
releases and the addresses for Cesar H. 
Proairo, M.D.; Efrain Palmer, D.C.; and 
Waldemar Lugo Alvarez, M.D.  If it is 
determined that medical records relating 
to treatment of the veteran by A.C. exist 
outside of the veteran's service medical 
records, those records should also be 
obtained.  The RO should obtain and 
associate with the claims file all 
medical records concerning the veteran's 
treatment for the disabilities at issue 
from the other listed medical 
professionals.  In addition, a specific 
request should be made for Dr. Lugo's 
records documenting treatment of the 
veteran both prior to and after 1990.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

4.  The RO should then readjudicate the 
issues on appeal and consider all 
evidence received since issuance of the 
statement of the case.  The RO should 
follow any applicable regulations and 
directives implementing the provisions of 
the Veterans Claims Assistance Act of 
2000 (VCAA) as to its notice and 
development.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).   If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




